11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Alfred Elwess,                               * From the 35th District Court
                                               of Brown County,
                                               Trial Court No. CV1007222.

Vs. No. 11-15-00286-CV                       * December 21, 2017

Texas Farm Bureau Mutual                     * Opinion by Bailey, J.
Insurance Company and Farm                     (Panel consists of: Wright, C.J.,
Bureau County Mutual Insurance                 Willson, J., and Bailey, J.)
Company of Texas,

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against Alfred Elwess.